TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 20, 2014



                                     NO. 03-11-00655-CV


                           A-TX Property Management, Appellant

                                                v.

                      Jesus Rodriguez and Sandra Rodriguez, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 22, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment as to the award of

damages and remands the case to the trial court for further proceedings of recalculation of treble

damages in accordance with our opinion issued October 17, 2013. The Court affirms the trial

court’s judgment in all other respects. The appellant shall pay all costs relating to this appeal,

both in this Court and the court below.